Title: To Alexander Hamilton from John F. Mercer, 16[–28] October 1792
From: Mercer, John F.
To: Hamilton, Alexander



Sir
Annapolis Octr. 16th.[–28] 1792

You must attribute the delay of my answer to yours of the 26th. of September to the extreme indisposition of my family. In replying now I cannot avoid noticing the Letter which you address’d to Major Ross at the same time and on the same subject and which that Gentleman consider’d himself as authoriz’d to circulate in an hand-Bill whilst my Election was depending.
Altho we naturally enter with warmth into the feelings of any Gentleman, who even fancies that his integrity has been publickly questioned—yet a mind divested of the impulse of passion must condemn the hastiness of your adopting the vague statements of an avow’d Partizan—nor can it admit that decorum of situation was in the least regarded, in committing your name, with the harsh expressions you have used in regard to me, to be publickly handed about and pasted upon Sign Posts to influence the weak and uninform’d during a contested Election.
So far as your name or conduct has been involv’d in public discussion during the late contest in this District you may render thanks to your Worthy and respectable Friends. It has been involuntary on my part. You have in fact been lugg’d into this business by those who thro’ weakness or wickedness or perhaps both have been already real Enemies to your reputation and may eventually prove more so.
Prompted by a delicacy which your absence imposed I cautiously confin’d my justification against the charges leveled at my conduct, (as far as they related to you and as far as circumstances wou’d permit) to what I had asserted uncontradicted on the floor of Congress—and I am at a loss to conceive how even an hurried impression from the groundless publication to which you refer coud have led you into the Error that I had in any manner represented you as a Stock Jobber or Dealer in Certificates on your own Account—for altho’ in general it may be imagin’d by minds unsophisticated by financial refinement that a Man entrusted with the public Money wou’d lay it out to the same advantage as his own—Yet even pursuing the statement of Major Ross, it must have been no slight infatuation that cou’d lead an intelligent being seriously to suppose that I had accused you of giving 18/. of your own Money for Stock when offered it at 14/.
I stated that in my judgment you had unjustifiably sacrificed the other Interests of the United States to a particular and by no means a meritorious Class—and even the great bulk of that Interest together with the rest of the Community to a few unworthy Individuals, who from their immediate situation on the spot—their connections and information (however acquired) of the intended purchases of Stock on public Account, coud make a certain profitt of the measures of Government by your giving or directing to be given on Account of the United States 20/. for 6 pr Cents when the current price averaged from 17/6. to 18/6 and 12/. for 3 pr Cents when others bought @ 10/. and 10/6 for these were statements that I had before made on the floor of Congress and produc’d in their support the public papers of Philadelphia and New York and after repeated public enquiry, did not understand that they wou’d be denied. And that when you receiv’d Stock, under Sealed proposals for the Sale—where three different parcels were offered at three different prices, instead of taking the whole of the lowest offer, you took equal proportions of each, by which means for elucidation, I stated that you had given 18/. when offered at 14/. and altho’ that these were exactly the prices, is what I cannot precisely affirm, yet that the statement was substantially and effectively true, is what I apprehend, will not be denied. At least if denied, I shall hold myself bound to prove it—nor will it I suppose be urged that any immediate Agent in this business has acted otherwise than in conformity to your orders or those of the Board of which you are a Member. Or that a Majority of this Board have not regularly determin’d in strict unison with your sentiments and views, altho’ more than one may have differ’d with you on the propriety and justice of these principles of promoting public Credit.
But that you were privately interested in any of these, or any similar transactions, directly or indirectly, is what I never conceiv’d myself nor hinted a suspicion of to others. And that I never impeach’d your integrity as an Individual or public Officer (farther than that in the pursuit of public objects) without any other private view than that of encreasing your own influence and attaching to your administration a Monied Interest as an Engine of Government, your political principles differed from my own, may be so construed, in either a public address or private conversation the Certificates enclosed will I hope fully and effectually establish. With respect to my public address they are from Gentlemen, who having been present at the time alluded to by Major Ross and having divided in sentiment on the Election, have maintain’d thro’ life such a Moderation of Character and propriety of conduct, that their impressions from the Statements and sentiments I delivered can in no wise be attributed to a political biass. With respect to my private conversation, they are from Characters whose veracity and direct views being above all suspicion, are those with whom I have been in the habits of the utmost confidence and to whom I have unbosom’d myself without reserve on my Objections to your Administration. These Certificates are taken with a view to justify myself to the World and to prove that I am incapable of taking any advantage of the absence of any Individual to impeach his integrity. They are not intended as a justification to you—the terms of your address to Major Ross, the manner and purposes for which it has been used, forbid this. I refine a publication under the Signature of the Secretary of the Treasury of the United States (an Officer of distinguish’d merit during a great Revolution) stuck up throughout this District among the dirty and infamous libels of a desperate Banditti (copies of some of which I have enclosed) compells me tho’ reluctantly to a reply in terms more explicit and much harsher than I have ever either publickly or privately used before with regard to you.
I am Sir   With due respect &ca   Yr. Ob sr
John F. Mercer
Colonel Alexander Hamilton
Secretary of the Treasury
of the United States
